Citation Nr: 1536284	
Decision Date: 08/25/15    Archive Date: 08/31/15	

DOCKET NO.  13-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for carcinoma of the tonsils, claimed as the residual of exposure to Agent Orange.

2.  Entitlement to service connection for carcinoma of the lymph nodes, claimed as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970, with service in the Republic of Vietnam from April 1969 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has subsequently been transferred to the Reno, Nevada, RO.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's cancer of the tonsils and lymph nodes.

In that regard, pertinent evidence of record is to the effect that on October 13, 2010, the Veteran underwent a left tonsillectomy, with reexcision of the left tonsillar fossa to obtain negative margins, in addition to left neck dissection.  However, other evidence of record would appear to indicate that the Veteran's carcinoma of the tonsils and lymph nodes may have originated as early as June 2010.  Significantly, the actual records reflecting the Veteran's initial diagnosis of cancer, as well as any associated pathology reports, are not at this time a part of the Veteran's claims folder.

The Veteran argues that his past carcinoma of the tonsils and lymph nodes had its origin as the result of exposure to Agent Orange during his period of service in the Republic of Vietnam.  In the alternative, it is contended that the aforementioned carcinoma falls within the realm of the various diseases/disabilities, in particular, non-Hodgkin's lymphoma and/or respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea) for which service connection might be granted on a presumptive basis based on exposure to Agent Orange.  Accordingly, it is requested that, prior to a final determination in this case, the Board obtain the opinion of a VA oncologist regarding whether the Veteran's carcinoma of the tonsils and lymph nodes was in some way causally related to his conceded exposure to Agent Orange.

Under the circumstances, and in deference to the request of the Veteran's accredited representative, the case is REMANDED to the AOJ for the following actions:  

1.  The AOJ should take all necessary and appropriate action to obtain relevant records, including both VA and private records, reflecting the Veteran's initial diagnosis and/or treatment for carcinoma of the tonsils and lymph nodes, to include, in particular, any records dated around or about June of 2010.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  Moreover, all attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2011, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran's entire claims file should then be furnished to a VA oncologist.  Following a review of the Veteran's entire claims folder, that oncologist should offer an opinion as to whether the Veteran's carcinoma of the tonsils and lymph nodes, to include moderately differentiated grade II basaloid squamous cell carcinoma of the oropharynx involving the left tonsil, at least as likely as not had its origin during, or is in some way the result of, the Veteran's exposure to Agent Orange in the Republic of Vietnam.  Should it be determined that the Veteran's carcinoma is not, in fact, the result of direct exposure to Agent Orange in the Republic of Vietnam, an additional opinion is requested as to whether the aforementioned carcinoma falls within the realm of non-Hodgkin's lymphoma and/or respiratory cancer (to include cancer of the lung, bronchus, larynx, or trachea) for which service connection might be granted on a presumptive basis based on exposure to Agent Orange. 

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the evaluating oncologist must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ should then readjudicate the Veteran's claims for service connection for carcinoma of the tonsils and lymph nodes (to include as the residual of exposure to Agent Orange).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in March 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



